PER CURIAM:
Edar Rogler seeks to appeal the district court’s order dismissing without prejudice pursuant to Fed.R.Civ.P. 41(a), her civil action alleging violations of the Privacy Act and several underlying orders. The district court’s order stemmed from Rogler’s request that the court dismiss her action without prejudice. Rule 41(a) voluntary dismissal without prejudice is not appealable. See Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548, 555 (9th Cir.1986) (holding that a plaintiff generally may not appeal a voluntary dismissal without prejudice because it is not an involuntary adverse judgment against him), overruled in part on other grounds by In re Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431, 434-35 (9th Cir.1996).
Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.